Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17th,2022 has been entered.

Response to Amendment
The Amendment filed November 17th, 2022 has been entered. Claims 1 and 3-18 are currently pending in this application. Applicant’s amendments to the claimed have overcome all rejections previously set forth in the Final Office Action dated July 18th, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. (JP2018095851A), hereinafter Masu’851, in view of Hatakeyama et al. (U.S. 2017/0351177 A1), hereinafter Hatakeyama’177.
Regarding claim 1, Masu'851 teaches a resist composition (Page 13, Para. 7) comprising an iodized base polymer (resin A; Page 13, Para. 7; see Page 2, Para. 5 and [0005] of original Japanese version), and a quencher (Page 13, Para. 7) which is a salt that generates an acid having a lower acidity than the acid generator (Page 17, Para. 4), preferably 0 < pKa < 5 (Page 17, Para. 8). Masu'851 does not teach that the quencher contains an iodized benzene ring. However, Masu'851 does teach that the iodized base polymer contains an acid labile group (Page 3, Para. 5), that the composition also contains an acid generator (Page 13, Para. 7) and a solvent (Page 13, Para. 7), and that a resist pattern with excellent line edge roughness is desired (abstract).
Hatakeyama’177 teaches a known resist composition ([0021]) comprising a base polymer ([0021]) having an acid labile group (see [0023]), a quencher which is a sulfonium salt following the instant formula (A)-1 ([0021]),  an acid generator ([0022]), and a solvent ([0022]). The quencher of Hatakeyama’177 is analogous to the “salt that generates an acid having a lower acidity than the acid generator” of Masu’851 (see [0008] of Hatakeyama’177). Example embodiment of the quencher of Hatakeyama chosen for demonstration (see Structure A below) has a pKa of 3.858, which is within the preferred range of Masu’851. Hatakeyama’177 further teaches that good line edge roughness, contract, resolution, and process margin can be obtained by using this known composition ([0020]).

    PNG
    media_image1.png
    236
    247
    media_image1.png
    Greyscale

Structure A
Exemplary embodiment of formula (A) of Hatakeyama
pKa source: ChemDraw Professional v20.1.0.110
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Masu'851 to use the sulfonium salt of Hatakeyama’177 as the quencher which is a “salt that generates an acid having a lower acidity than the acid generator” of Masu’851. The compositions of the two references are analogous as shown above, and the sulfonium salt of Hatakeyama’177 meets the preferred limitations of the quencher of Masu’851. Furthermore, the resulting modified composition of Masu’851 would meet the limitations of Hatakeyama’177, so one of ordinary skill in the art would expect that good line edge roughness, contract, resolution, and process margin can be obtained by using this modified composition of Masu'851.
Regarding claim 3, Masu'851 further teaches that the composition further comprises an acid generator (Page 13, Para. 7) capable of generating sulfonic acid, imidic acid, or methide acid ("a sulfonate anion, a sulfonylimide anion, and a sulfonylmethide anion"; Page 13, Para. 11)
	Regarding claim 4, Masu'851 further teaches that the iodized base polymer (resin A; Page 2, Para. 5) comprises recurring units having the formula (a1) of the instant claim (structural unit (I), Page 2, Para. 5; see [0009] of original Japanese version; see [0013] - [0014] of original Japanese version for examples).
	Regarding claim 5, Masu'851 further teaches that a is an integer of 1 to 3 (see [0013] - [0014] of original Japanese version).
	Regarding claim 6, Masu'851 further teaches that the composition further comprises an organic (see Page 17, Para. 3) solvent (Page 13, Para. 7).
Regarding claim 7, Masu'851 further teaches that the iodized base polymer (resin A; Page 3, Para. 5) further comprises recurring units having the formula (b1) of the instant claim (structural unit (a1), Page 3, Para. 5; see [0028] of original Japanese version for depictions of structure).
Regarding claim 8, Masu'851 further teaches that the composition further comprises a dissolution inhibitor (Page 17, Para. 11).
Regarding claim 9, Masu'851 further teaches that the composition is a chemically amplified (contains an acid generator; see Page 13, Para. 7) positive resist composition (Page 18, Para. 3-4).
Regarding claim 13, Masu'851 further teaches that the composition further comprises an iodine-free (see Page 17, Para. 6-7) quencher (Page 13, Para. 7).
Regarding claim 14, Masu'851 further teaches that the composition further comprises a surfactant (Page 17, Para. 11).
Regarding claim 15, Masu'851 further teaches that the iodized base polymer (resin A; Page 10, Para. 3) further comprises recurring units having the formula (g2) of the instant claim (structural unit (II), Page 10, Para. 3; see [0106] of original Japanese version for structure), wherein RA is a hydrogen or a methyl (RIII3 is a hydrogen or an alkyl group having 1 carbon atom; Page 10, Para. 4), Z2 is a single bond, A is a hydrogen or a trifluoromethyl (XIII3 represents a divalent saturated hydrocarbon group having 1 carbon atom, wherein a hydrogen atom contained in the saturated hydrocarbon group may be replaced with an alkyl group having 1 carbon atom which may have a halogen atom; Page 10, Para. 4), (Ax1 represents a perfluoroalkyl group having 1 carbon atom; Page 10, Para. 4), (RA- represents a sulfonate group; Page 10, Para. 4), and R43 to R45 are each independently a C1-C20 monovalent hydrocarbon group, which may contain a heteroatom, and any tow of R43, R44, and R45 ay bond together to form a ring with the sulfur atom to which they are attached (see Rb4 to Rb6; Page 11, Para 1; see b2-1 in [0112] in original Japanese version for structure of cation).
Regarding claim 16, Masu'851 further teaches a pattern forming process comprising the steps of applying the resist composition of claim 1 to form a resist film on a substrate, exposing the resist film to high-energy radiation, and developing the exposed resist film in a developer (Page 17, Para. 13).
Regarding claim 17, Masu'851 further teaches that the high-energy radiation is ArF excimer laser of wavelength 193 nm or KrF excimer laser of wavelength 248 nm (Page 17, Para. 16).
Regarding claim 18, Masu'851 further teaches that the high-energy radiation is EB or EUV (Page 18, Para. 1). Masu’851 is silent on the specific wavelength range. However, EUV radiation exposure is well known in the art to commonly be used at ~13.5 nm.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. (JP2018095851A), hereinafter Masu’851, in view of Hatakeyama et al. (U.S. 2017/0351177 A1), hereinafter Hatakeyama’177, as applied to claims 1, 3-9 and 13-18 above, and further in view of Hatakeyama et al. (U.S. 2017/0205709 A1), hereinafter Hatakeyama’709.
Regarding claims 10-12, Masu'851 does not teach that the iodized base polymer is free of an acid-labile group, that composition comprises a crosslinker, and that the composition is a chemically amplified negative resist. Rather Masu'851 teaches that the iodized base polymer contains an acid labile group (Page 3, Para. 5), does not teach a crosslinker, and teaches that the composition is a chemically amplified (contains an acid generator; see Page 13, Para. 7) positive resist composition (Page 18, Para. 3-4).
Hatakeyama’709 teaches that chemically amplified resist compositions comprising a photoacid generator include positive variants, wherein a deprotection reaction (of an acid labile group) takes place under the action of acid, and negative variants, wherein a crosslinking reaction takes place under the action of acid ([0004]). Furthermore, quenchers may be added to both of these resist types for the purpose of controlling acid diffusion in unexposed areas and improving contrast ([0004]). Hatakeyama’709 further teaches that, when the chemically amplified resist composition is negative-type, the base polymer is preferably free of an acid labile group and the composition further comprises a crosslinker ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Masu'851 to be a negative resist composition instead of a positive resist composition, as taught by Hatakeyama’709. Such a modified composition would not have an acid-labile group as part of its base polymer and instead have a crosslinker. Hatakeyama’709 teaches that these are art recognized alternative applications for quenchers, wherein quenchers are similarly utilized in each of these applications types to control the diffusion of generated acid in unexposed areas and improve contrast. Furthermore, Hatakeyama’709 teaches the use of non- acid labile recurring units ([0024] of Hatakeyama’709) in the base polymer for the invention as a whole, both positive and negative resist composition embodiments. Thus, one of ordinary skill would expect that non-acid labile recurring units such as the iodinated recurring units of Masu'851 would be similarly functional in base polymers for negative resists as they are in base polymers for positive resists.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed November 17th, 2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hatakeyama et al. (U.S. 2017/0351177 A1).
Applicant’s argument that “Masuyama '851 nor Masuyama '356 discloses a quencher compound having formula (A)-1, (A)-2 or (A)-4 as recited in amended claim 1” is found to be persuasive and the amended claim 1 traverses the previous rejections. However, upon further consideration, newly amended claim 1 is found to be obvious in further view of Hatakeyama et al. (U.S. 2017/0351177 A1) as described above. For this reason, newly amended claim 1 (as well as dependent claims thereof) are rejected under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737           /DUANE SMITH/                                                       Supervisory Patent Examiner, Art Unit 1737